Citation Nr: 1744658	
Decision Date: 10/06/17    Archive Date: 10/17/17

DOCKET NO.  15-44 863	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1. Entitlement to service connection for ischemic heart disease, claimed as due to herbicide exposure. 

2. Entitlement to service connection for diabetes mellitus, type II, claimed as due to herbicide exposure. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J.L. Reid, Associate Counsel



INTRODUCTION

The Veteran had active service in the United States Navy from November 1958 to December 1962.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  Jurisdiction has since been transferred to the Indianapolis, Indiana RO (hereinafter, Agency of Original Jurisdiction (AOJ)).  

The Board notes that the Veteran was scheduled for a travel board hearing in January 2017 but the Veteran failed to appear.  As the November 2016 hearing notice was not returned as undeliverable, and there are no other hearing requests of record; the Board deems his request for a hearing withdrawn.  See 38 C.F.R. § 20.704 (2016). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems. 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).

The Veteran seeks to establish entitlement to service connection for ischemic heart disease and diabetes mellitus, type II on a presumptive basis grounded on his claimed exposure to an herbicide agent as defined at 38 C.F.R. § 3.307(a)(6)(i).  The Veteran alleges that insecticides and pesticides, as well as Agent Orange, were used at various Maryland military facilities such as Patuxent Naval Air Station, Webster Air Field, and the U.S. Naval Hospital in Bethesda.  He has submitted information from the U.S. Environmental Protection Agency (EPA) Superfund website which lists various ground contaminants at Patuxent Naval Air Station, but none of these identified contaminants fall within the definition of a tactical herbicide as defined at 38 C.F.R. § 3.307(a)(6)(i), particularly the insecticide 4,4-DDT which the Veteran points out in his research. 

VA has developed specific procedures to determine whether a Veteran was exposed to herbicides when they allege exposure to herbicides in locations other than the Republic of Vietnam, along the Korean demilitarized zone (DMZ), or Thailand.  See M21-1, Part IV, Subpart ii, Chap. 1, Sec. H, Para.7(a). 

The Veterans Benefits Administration's (VBA's) Adjudication Procedure Manual (M21-1) directs that the Veteran should be asked for the approximate dates, location(s), and nature of the alleged herbicide exposure and their detailed description of exposure should be furnished to Compensation Service with a request to review the Department of Defense's (DoD's) inventory of herbicide operations to determine whether herbicides were used as claimed.  If Compensation Service's review confirms that herbicides were used as alleged, then a determination must be made as to whether service connection is in order.  If Compensation Service's review does not confirm that herbicides were used as alleged, then a request should be sent to the Joint Services Records Research Center (JSRRC) for verification of exposure to herbicides.

The record includes a November 2012 Personnel Information Exchange System (PIES) request seeking to furnish any documents documenting the Veteran's exposure to herbicides.  Subsequently, the AOJ issued a formal finding memoranda proclaiming that there is a lack information required to concede herbicide exposure, asserting that the information provided by the Veteran is insufficient to send to the JSRRC and/or insufficient to allow a meaningful search of the Marine Corps or National Archives and Records Administration (NARA) records as the dates, locations, and nature of exposure were not provided. 

However, the Board finds that the Veteran's service personnel records provide some guidance to gap-fill the necessary information regarding the dates and locations of the Veteran's alleged exposure.  Specifically, the Veteran was stationed at U.S. Naval Hospital in Bethesda, Maryland, from July 1959 to February 1960, and at Patuxent Naval Air Station from February 1960 to December 1962, with unverified service at nearby Webster Air Field.  Regarding the nature of exposure, in the Veteran's May 2011 statement he recalled that during service he drove a Dodge power wagon (ambulance) with a hitch and trailer sprayer; spraying for weeds and bugs which he claims is his direct exposure to contaminants, Agent Orange, insecticides, and pesticides. 

As such, the Board finds that additional development must be completed prior to the adjudication of the claim.  Notably, the Board is aware of the requirement by the JSRRC that research be conducted within a 60 day window.  However, VA's duty to assist is not bound by the JSRRC's 60-day requirement, and the fact that multiple record searches may burden JSRRC employees does not make those efforts futile.  Gagne v. McDonald, 27 Vet. App. 397 (2015).  Based on holding in Gagne, if verification with JSRRC is necessary, VA must submit multiple 60-day inquiries to the JSRRC sufficient to address the entire period of time identified by Veteran.  

Accordingly, the case is REMANDED for the following action:

1. The AOJ should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claim, including obtaining any VA and private treatment records since the November 2015 supplemental statement of the case.  The AOJ should also provide clarification as to the approximate dates that the Veteran was stationed at Webster Air Field. 

2. Take the necessary actions to comply with the evidentiary development procedures required by M21-1, IV.ii.1.H.7.a.  Provide the Compensation Service the Veteran's allegation of herbicide, insecticide, and pesticide exposure while serving at U.S. Naval Hospital in Bethesda, Maryland, from July 1959 to February 1960, and at Patuxent Naval Air Station from February 1960 to December 1962, and Webster Air Field. 

If verification is necessary with JSRRC, the RO must submit requests that address the entire periods claimed even if such requests are made in multiple 60 day periods.  Gagne v. McDonald, 27 Vet. App. 397 (2015).  

The claims file must reflect all attempted and completed development. 

3. Upon completion of the above, and any additional development deemed appropriate, the AOJ should readjudicate the remanded issue(s).  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

